In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00241-CR
                                                ______________________________
 
 
                                     LAQUISHA JOHNSON,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the Fourth
Judicial District Court
                                                              Rusk County, Texas
                                                         Trial Court
No. CR08-249
 
                                                       
                                           
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM OPINION
 
 
            Laquisha Johnson, appellant, has filed with this Court a
motion to dismiss her appeal.  The motion
is signed by Johnson’s counsel.  Attached
to the motion is a letter written by Johnson to her appellate counsel
requesting that the appeal be dismissed. 
As authorized by Rule 42.2, we grant the motion.  See
Tex. R. App. P. 42.2.
            Accordingly,
we dismiss the appeal.
 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          January
3, 2012
Date Decided:             January
4, 2012
 
Do Not Publish